            Case 1:19-cv-00355-SPB Document 1 Filed 12/02/19 Page 1 of 12



                           IN THE DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF PENNSYLVANIA

DAVAUGHN M. TATE-JOHNSON                      )
                                              )
       Plaintiff​,                            )
                                              )       NO.
                 v.                           )
                                              )
POLICE OFFICER JOSH ALLISON,                  )
                                              )
       Defendant.                             )       JURY TRIAL DEMANDED


                                           COMPLAINT
       Plaintiff Davaughn M. Tate-Johnson, by his attorneys at the Mizner Law Firm, files this

Complaint and states:


                                              A. Parties

       1.        Mr. Tate-Johnson is an African American adult individual, residing at 333 East

26th Street, Erie, Pennsylvania 16504.

       2.        Defendant Josh Allison is employed by the City of Erie as a municipal police

officer, with headquarters at ​626 State St, Erie, ​Pennsylvania​ 16501​. At all times, Defendant

Allison was acting in his capacity as a City of Erie police officer. Defendant Allison is being

sued in his personal capacity.

                                   B.    ​Jurisdiction and Venue

       3.        This Complaint includes claims made pursuant to the Civil Rights Act of 1964, 42

U.S.C. § 1983.

       4.        This Honorable Court has jurisdiction over these federal claims pursuant to 28

U.S.C. §§ 1331 & 1343.



                                                  1
             Case 1:19-cv-00355-SPB Document 1 Filed 12/02/19 Page 2 of 12



        5.       This Complaint also includes pendent state law claims, over which this Honorable

Court has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

        6.       Venue is proper in the Western District of Pennsylvania pursuant to 28 U.S.C. §

1391 because a substantial part of the events or omissions giving rise to this claim occurred

within the territorial jurisdiction of this District and the Defendant is subject to personal

jurisdiction within this District.

                                             C.    ​Facts

        7.       On January 4, 2019, Mr. Tate-Johnson was operating a 2008 Chevrolet Suburban

westbound on East 26th Street at or around 2:50 am in the 900 block of East 26th Street when he

saw a police car behind him with its emergency lights activated.

        8.       Mr. Tate-Johnson promptly pulled his vehicle over, and then remained in his

vehicle as he was approached by five City of Erie police officers - Lieutenant Tony Talarico,

Sergeant Tom Lenox, Patrolman Anthony Fatica, Patrolman Daniel Post, and Defendant

Patrolman Josh Allison.

        9.       An eyewitness on the opposite side of the street videotaped the ensuing encounter

on his cell phone.

        10.      When the police officers approached Mr. Tate-Johnson, he was concerned about

the number of police officers and their aggressive tone.

        11.      One or more of the police officers yelled at Mr. Tate-Johnson to get out of the

vehicle, and Mr. Tate-Johnson asked, “why”?

        12.      Concerned and fearful for his safety and well being, Mr. Tate-Johnson did not exit

the vehicle.



                                                  2
            Case 1:19-cv-00355-SPB Document 1 Filed 12/02/19 Page 3 of 12



        13.     Instead, he placed his hands on the steering wheel as he had been taught to do

when approached by the police, under the belief that if he remained in his vehicle, it would be

harder for the police to assault and injure him.

        14.     As Mr. Tate-Johnson sat with both of his hands in plain view on the steering

wheel, his driver’s side door was opened and two officers grabbed him on his left side, while one

officer opened the passenger side order, entered the vehicle and shoved on Mr. Tate-Johnson’s

right side.

        15.     Although frightened and concerned, Mr. Tate-Johnson tried to remain as calm as

possible and asked why he was being forced out of the vehicle.

        16.     As Mr. Tate-Johnson was pulled out of the front driver’s seat, one officer had

control of his right arm while another officer had control of his left arm behind his back.

        17.     As a result, he was pulled out of the driver's seat in a standing position on the

road, just beside the vehicle.

        18.     Once outside the vehicle, defendant officer Allison put his left hand around the

left side and back of Mr. Tate-Johnson’s neck and put his right hand behind the right side and

back of Mr. Tate-Johnson’s neck while two other officers held Mr. Tate-Johnson’s arms behind

his back.

        19.     Defendant Officer Allison, with a hand on each side of his neck and head,

attempted to a jump kick into Mr. Tate-Johnson’s stomach, but missed.

        20.     Immediately thereafter, Defendant Officer Allison punched Mr. Tate-Johnson

three times in his stomach in quick succession, while Mr. Tate-Johnson stood restrained by the

other two officers unable to move or shield his body from the blows. Mr. Tate-Johnson was



                                                   3
         Case 1:19-cv-00355-SPB Document 1 Filed 12/02/19 Page 4 of 12



defenseless.

       21.     Between the second and third punch, an unknown officer ordered Mr.

Tate-Johnson to get “on the ground,” and the officers proceeded to force Mr. Tate-Johnson down

onto the pavement. This was the first time Mr. Tate-Johnson was ordered to get “on the

ground;” moreover, it was impossible for Mr. Tate-Johnson to do anything to comply with this

order because both his arms were being restrained by two officers.

       22.     In addition, Mr. Tate-Johnson was not given any time to comply with the order to

get “on the ground” before Defendant Allison punched Mr. Tate-Johnson for a third time.

       23.     Once Mr. Tate-Johnson was lying in the road on his stomach, his hands were

cuffed behind his back while at least one officer knelt on his back.

       24.     Mr. Tate-Johnson was kept lying on the pavement for several minutes with the

officers kneeling overtop of him.

       25.     At one point, an officer placed his knee directly against Mr. Tate-Johnson’s neck,

forcing his head and face down into the pavement and underneath the vehicle.

       26.     This was done after Mr. Tate-Johnson was already completely subdued by the

officers who knelt around him.

       27.     Mr. Tate-Johnson did not pose a physical threat to anyone and did not have a

weapon of any nature.

       28.     After the incident, a criminal complaint was filed against Mr. Tate-Johnson.

       29.     In an attempt to pre-empt and discredit any claim that the officers had acted with

excessive force or otherwise violated Mr. Tate-Johnson’s civil rights, the criminal complaint

included several untruthful claims about Mr. Tate-Johnson. These untruthful claims included:



                                                 4
            Case 1:19-cv-00355-SPB Document 1 Filed 12/02/19 Page 5 of 12



                a. That Mr. Tate-Johnson “did kick officers and refused to provide us with his

                   hands”;

                b. That Mr. Tate-Johnson “did continue to not allow officers to search by kicking his

                   legs and turning away from us”; and

                c. That Mr. Tate-Johnson “did crawl under the vehicle in order to [sic] resist

                   complying with officers.”

          30.      None of these claims are truthful; in fact, the third-party video of the incident

demonstrates their falsity.


                                        COUNT I
                          VIOLATION OF THE FOURTH AMENDMENT

                                         Davaughn Tate-Johnson
                                                     v.
                                        Police Officer Josh Allison

          31.      The foregoing averments are incorporated herein by reference as if fully set forth

herein.

          32.      The ​Fourth Amendment to the United States Constitution​ provides that "[t]he

right of the people to be secure in their persons, houses, papers and effects, against unreasonable

searches and seizures, shall not be violated. . . ." ​U.S. Const. Amend. IV​.

          33.      A seizure occurs “when there is a governmental termination of freedom of

movement through means intentionally applied.” ​Brower v. County of Inyo​, 489 U.S. 593,

(1989)​; ​Ashton v. City of Uniontown​, 459 Fed. App'x 185, 189 (3d Cir. 2012)​ (stating that a

“seizure occurs whenever a government actor terminates an individual's ability to move freely.”).

          34.      Whether the force used to effect a seizure was reasonable under the ​Fourth



                                                     5
          Case 1:19-cv-00355-SPB Document 1 Filed 12/02/19 Page 6 of 12



Amendment​ “requires careful attention to the facts and circumstances of each particular case,

including the severity of the crime at issue, whether the suspect poses an immediate threat to the

safety of the officers or others, and whether he is actively resisting arrest or attempting to evade

arrest by flight.” ​Graham v. Connor​, 490 U.S. 386, 396 (1989)​.

       35.      “Other relevant factors include the possibility that the persons subject to the

police action are themselves violent or dangerous, the duration of the action, whether the action

takes place in the context of effecting an arrest, the possibility that the suspect may be armed,

and the number of persons with whom the police officers must contend at one time." ​Sharrar v.

Felsing,​ 128 F.3d 810, 822 (3d Cir. 1997)​.

       36.      Finally, “[t]he absence of physical injury or contact does not necessarily mean

that excessive force was not used.” ​Periera v. Lizzio​, 2012 U.S. Dist. LEXIS 51202, at * 2 (M.D.

Pa. Apr. 11, 2012)​.

       37.      Defendant Police Officer Allison acted without proper cause or legal justification

when he attempted to kick Mr. Tate-Johnson and punched Mr. Tate-Johnson three times in his

stomach in quick succession.

       38.      Defendant Police Officer Allison’s conduct was wanton, reckless, dangerous and

violated standards for police conduct.

       39.      As a result of the Defendant Police Officer’s Allison conduct, which violated the

Fourth Amendment, Mr. Tate-Johnson has suffered:

             a. Post traumatic stress disorder;

             b. Neck and back pain;

             c. Left hand numbness;



                                                  6
            Case 1:19-cv-00355-SPB Document 1 Filed 12/02/19 Page 7 of 12



                d. Lower extremity radiculopathy;

                e. Pain and suffering;

                f. Inconvenience;

                g. Mental anguish and upset;

                h. Recurring nightmares;

                i. Humiliation and embarrassment; and

                j. Loss of life’s pleasures.

          WHEREFORE, Plaintiff Davaughn M. Tate-Johnson respectfully requests that judgment

be entered in his favor and against Defendant Police Officer Josh Allison in an amount in excess

of $75,000.00, along with all other relief allowed by law.


                                      COUNT II
                    INTENTIONAL INFLICTION OF EMOTIONAL DISTRESS

                                         Davaughn M. Tate-Johnson
                                                      v.
                                         Police Officer Josh Allison

          40.      The foregoing averments are incorporated herein by reference as if fully set forth

herein.

          41.      As defined by Section 46(1) of the Restatement (Second) of Torts, a plaintiff may

pursue a claim for intentional infliction of emotional distress: “One who by extreme and

outrageous conduct intentionally or recklessly causes severe emotional distress to another is

subject to liability for such emotional distress, and if bodily harm to the other results from it, for

such bodily harm.”




                                                     7
            Case 1:19-cv-00355-SPB Document 1 Filed 12/02/19 Page 8 of 12



          42.      Defendant Police Officer Allison’s conduct in attempting to kick Mr.

Tate-Johnson, punching him three times in his stomach in quick succession, was wanton,

reckless, and dangerous.

          43.      As a result of the Defendants’ conduct, Mr. Tate-Johnson has suffered:

                a. Post traumatic stress disorder;

                b. Neck and back pain;

                c. Left hand numbness;

                d. Lower extremity radiculopathy;

                e. Pain and suffering;

                f. Inconvenience;

                g. Mental anguish and upset;

                h. Recurring nightmares;

                i. Humiliation and embarrassment; and

                j. Loss of life’s pleasures.

          WHEREFORE, Plaintiff Davaughn M. Tate-Johnson respectfully requests that judgment

be entered in his favor and against Defendant Police Officer Josh Allison in an amount in excess

of $75,000.00, along with all other relief allowed by law.


                                         COUNT III - ASSAULT

                                         Davaughn M. Tate-Johnson
                                                      v.
                                         Police Officer Josh Allison

          44.      The foregoing averments are incorporated herein by reference as if fully set forth

herein.


                                                     8
          Case 1:19-cv-00355-SPB Document 1 Filed 12/02/19 Page 9 of 12



       45.       In Pennsylvania, an actor is subject to liability to another for assault if (a) he acts

intending​ to cause a harmful or offensive contact with the person of the other or a third person,

or an imminent apprehension of such a contact, and (b) the other is thereby put in immediate

apprehension. ​Renk v. City of Pittsburgh,​ 641 A.2d 289, 294-95 (1994) (emphasis in original).

       46.       As the Supreme Court has explained, “[t]he reasonableness of the force used…

determines whether the police officer's conduct constitutes an assault and battery.” ​Id.​

       47.       Defendant Police Officer Allison intentionally attempted to kick Mr.

Tate-Johnson, and then intentionally punched him three times in his stomach in quick

succession.

       48.       These intentional acts were objectively excessive and wanton, given the

circumstances.

       49.       As a result of the Defendants’ assault, Mr. Tate-Johnson has suffered:

             a. Post traumatic stress disorder;

             b. Neck and back pain;

             c. Left hand numbness;

             d. Lower extremity radiculopathy;

             e. Pain and suffering;

             f. Inconvenience;

             g. Mental anguish and upset;

             h. Recurring nightmares;

             i. Humiliation and embarrassment; and

             j. Loss of life’s pleasures.



                                                    9
           Case 1:19-cv-00355-SPB Document 1 Filed 12/02/19 Page 10 of 12




          WHEREFORE, Plaintiff Davaughn M. Tate-Johnson respectfully requests that judgment

be entered in his favor and against Defendant Police Officer Josh Allison in an amount in excess

of $75,000.00, along with all other relief allowed by law.


                                     COUNT IV - BATTERY

                                     Davaughn M. Tate-Johnson
                                                v.
                                        Police Officer Josh Allison

          50.   The foregoing averments are incorporated herein by reference as if fully set forth

herein.

          51.   As defined by Section 18 of the Restatement (Second) of Torts:

                (1) An actor is subject to liability to another for battery if

                (a) he acts intending to cause a harmful or offensive contact with the
                person of the other or a third person, or an imminent apprehension of such
                a contact, and
                (b) an offensive contact with the person of the other directly or indirectly
                results.

                (2) An act which is not done with the intention stated in Subsection (1, a)
                does not make the actor liable to the other for a mere offensive contact
                with the other person although the act involves an unreasonable risk of
                inflicting it and, therefore, would be negligent or reckless if the risk
                threatened bodily harm.

          52.   The elements of the tort of battery are 'a harmful or offensive contact with a

person, resulting from an act intended to cause the plaintiff or a third person to suffer such a

contact, or apprehension that such a contact is imminent.' Prosser & Keeton, ​Law of Torts​, at 39

(5th ed. 1984)." ​Levenson v. Souser​, 384 Pa.Super. 132, 146, 557 A.2d 1081, 1088 (1989​).

          53.   Defendant Police Officer Allison intentionally attempted to kick Mr.


                                                  10
        Case 1:19-cv-00355-SPB Document 1 Filed 12/02/19 Page 11 of 12



Tate-Johnson, and intentionally punched him three times in his stomach in rapid succession.

       54.       These intentional acts were​ intended to, and in fact did, cause harmful and

offensive contact with Mr. Tate-Johnson.

       55.      Defendant officer committed a battery on Mr. Tate-Johnson, and as a result, Mr.

Tate-Johnson has suffered:

             a. Post traumatic stress disorder;

             b. Neck and back pain;

             c. Left hand numbness;

             d. Lower extremity radiculopathy;

             e. Pain and suffering;

             f. Inconvenience;

             g. Mental anguish and upset;

             h. Recurring nightmares;

             i. Humiliation and embarrassment; and

             j. Loss of life’s pleasures.

       WHEREFORE, Plaintiff Davaughn M. Tate-Johnson respectfully requests that judgment

be entered in his favor and against Defendant Police Officer Josh Allison in an amount in excess

of $75,000.00, including punitive damages along with all other relief allowed by law.


                                               Respectfully submitted,

                                               MIZNER LAW FIRM

                                               By: /s/ John F. Mizner

                                               PA Supreme Court ID 53323

                                                  11
Case 1:19-cv-00355-SPB Document 1 Filed 12/02/19 Page 12 of 12



                            John F. Mizner
                            jfm@miznerfirm.com

                            PA Supreme Court ID 322823
                            Joseph Caulfield
                            jpc@miznerfirm.com

                            311 West Sixth Street
                            Erie, Pennsylvania 16507
                            (814) 454-3889

                            Attorney for the Plaintiff




                              12
